In a negligence action to recover damages for personal injuries (1) all defendants appeal from so much of an interlocutory judgment of the Supreme Court, Kings County, entered February 26, 1976, as is in favor of plaintiffs and against them, after a jury trial limited to the issue of liability only, and (2) defendants Bellerive and Perry also appeal from the balance of the interlocutory judgment, which is in favor of defendant Miscoe Spring Beverage Co., Inc., on its cross claim against them. Interlocutory judgment affirmed, with one bill of costs to respondents against appellants jointly. The issue of contributory negligence was properly submitted to the jury; the Trial Judge properly declined to find contributory negligence as a matter of law. The Trial Judge was also correct in not charging the doctrine of assumption of risk. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.